DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE filing and amendment and response filed on October 12, 2021. Claims 1-2, 8-9, and 15-16 have been amended. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Response to Arguments
101: The Applicant’s arguments and amendments with respect to the 101 rejection has been fully considered but are not persuasive.
The Applicant argues that range proof (RP) features independent of asset amount commitment provides concurrent transactions. As such, the independence of the RP features integrates the abstract idea (of financial transaction processing and generating a range proof) into a practical application. 
The Examiner disagrees. Although the Applicant provides a nuanced argument, the independence of the RP features still provide a solution to a business process not a technological improvement. The independent RP features are analogous to “[s]electing one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware” example (see MPEP 2106.05(a)(II)(vii)) because the independent RP features amount to selection of a particular generic function to merely add the words “apply it” (or an equivalent) with the judicial exception (see MPEP 2016.05(f)) of financial transaction processing to provide concurrent transactions. 
As such, the 101 rejection is maintained.

103: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the references in the previous rejection. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and reconsideration of the claims in light of the amendments.
As such, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to a product of manufacture, and claims 15-20 are directed to a machine.

Claims 1, 8, and 15 are directed to the abstract idea of financial transaction processing which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity and generating a range proof which is grouped under mathematical concepts. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8, and 15 recite “determining a remittance amount to be paid from a remitter to a remittee …”, “determining a second random number corresponding to the remittance amount”, “sending the second random number and the remittance amount to the remittee”, “receiving, from the remittee, a signature generated by the remittee using a private key of the remittee after the remittee verifies the remittance amount”, “selecting, by the remitter, a subset of the groups of asset amount commitments to satisfy the remittance amount, including selecting a respective number of asset commitments from each group of the subset of groups of asset amount commitments”, “generating, by the remitter, a range proof (RP) based on the subset of the groups of asset amount commitments selected to satisfy the remittance amount”, “signing transaction content, including (i) the range proof, (ii) the signature generated by the remittee, and (iii) the respective number of the asset amount commitments, using a private key of the remitter”, “submitting the transaction content …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a blockchain ledger, a blockchain network, computer(s), computer memory device(s), and tangible, non-transitory, machine-readable media represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing a financial transaction and generating a range proof.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a financial transaction and generating a range proof using computer technology (e.g.: one or more computers, see specification as filed ¶ [0010], [0188], [0195]). Therefore, the use of these additional elements do no more than employ a computer as a tool to implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f) & (h)).

Hence, claims 1, 8, and 15 are not patent eligible.

As per dependent claims 2-7, 9-14, and 16-20, these claims further define the abstract idea noted in claims 1, 8, and 15. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-7, 9-14, and 16-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech, claims 1, 4, 6-7, and 9-11 recite the genus (broad) and the specification only discloses the species (narrow). See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).

The claimed limitations (i.e.: “determining a remittance amount to be paid from a remitter to a remittee …”, “determining a second random number corresponding to the remittance amount”, “sending the second random number and the remittance amount to the remittee”, “receiving, from the remittee, a signature generated by the remittee using a private key of the remittee after the remittee verifies the remittance amount”, “selecting, by the remitter, a subset of the groups of asset amount commitments to satisfy the remittance amount, including selecting a respective number of asset commitments from each group of the subset of groups of asset amount commitments”, “generating, by the remitter, a range proof (RP) based on the subset of the groups of asset amount commitments selected to satisfy the remittance amount”, “signing transaction content, including (i) the range proof, (ii) the signature generated by the remittee, and (iii) the respective number of the asset amount commitments, using a private key of the remitter”, “submitting the transaction content …”, “creating a recharging transaction …”, “submitting the recharging transaction to the blockchain network …”, “creating a merging transaction …”, “submitting the merging transaction …”, “generating a primary balance remittance transaction …”, “submitting the primary balance remittance transaction”) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by a computer. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 9, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of WO 2019/195989 A1 (Wu) in view of US 5914471 A (Van De Pavert).

As per claims 1, 8, and 15, Wu teaches, 
determining a remittance amount to be paid from a remitter to a remittee (¶ [0005]), wherein the remitter has a corresponding remitter account in a blockchain ledger (¶ [0005]), the remitter account comprises a revenue balance recorded as a revenue balance commitment, and one or more assets of a first value recorded in the remitter account as an asset amount commitment (¶ [0005]) and a plurality of groups of amount commitments (¶ [0018], “verifies transactions”),
wherein each group of asset amount commitments corresponds to a same asset amount (¶ [0015] “a transaction amount is entered as an input of the ZKRP cryptographic algorithm, which outputs a non-reversible commitment”) and wherein each asset amount commitment belonging to a same group of asset amount commitments is associated with a same first random number that is specific to the group of asset amount commitments (¶ [0026] “power of the generator becomes a Pailier ciphertext … Since g sub.2 is some random power of g sub.1”, ¶ [0027] “The reversible commitment is a ciphertext”),
selecting, by the remitter, a subset of the groups of asset amount commitments to satisfy the remittance amount, including selecting a respective number of asset commitments from each group of the subset of groups of asset amount commitments (¶ [0027] “Alice decides to send money to Bob, and inputs an amount ($10) into the ZKRPRC algorithm … outputs a reversible commitment”),
generating, by the remitter, a range proof (RP) based on the subset of the groups of asset amount commitments selected to satisfy the remittance amount (¶ [0027] “The ZKRPRC algorithm outputs … a ZKRP proof of the reversible commitment”),
wherein the range proof is independent of a total number of asset amount commitments in the remitter account (¶ [0030] “a user sends a transaction including the reversible commitment and the ZKRP range proof to another a peer network node associated with another use via an unconfirmed transactions pool (UTP) of the cryptosystem system”),
signing transaction content, including (i) the range proof (¶ [0019] “ZKRP proof”), (ii) the signature generated by the remittee (¶ [0018]), and (iii) the respective number of the asset amount commitments (¶ [0019] “reversible commitment”), using a private key of the remitter (¶ [0018]-[0019]),
submitting the transaction content to a blockchain node of the blockchain network (¶ [0027]), wherein the blockchain node uses one or more components of the transaction content to verify a transaction corresponding to the transaction content and, after verifying the transaction, increases a revenue balance of a remittee account corresponding to the remittee in the blockchain ledger by a remittance amount commitment corresponding to the remittance amount after the transaction is completed (¶ [0027]).

Wu does not explicitly teach, however, Van De Pavert teaches, 
determining a second random number corresponding to the remittance amount (col. 10, line 13-67 “generates a new (here second) random number”),
sending the second random number and the remittance amount to the remittee (col. 10, lines 13-67 “second authentication request … includes the second random number),
receiving, from the remittee, a signature (col. 10, lines 13-67 “message authentication code”) generated by the remittee using a private key of the remittee after the remittee verifies the remittance amount (col. 10, lines 13-67 “code is generated on the basis of card data … and the second random number … total amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate code of the remittee of Van De Pavert in the range proof based blockchain transaction system of Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and because generating a code of the remittee improves transaction security by encrypting transaction information based on security components provided by the remittee.

Wu also teaches, one or more computers (¶ [0032]-[0033]), one or more computer memory devices (¶[0032]-[0033]), and tangible, non-transitory, machine-readable media (¶ [0032]-[0033]).

As per claims 2, 9, and 16, combination of Wu and Van De Pavert teach all the limitations of claim 1. Wu also teaches,
different groups of the plurality of groups of amount commitments correspond to different asset amounts (¶ [0016], [0031]).

As per claims 7, 14, and 20, combination of Wu and Van De Pavert teach all the limitations of claim 1. Wu also teaches, 
wherein at least two transactions are performed in the blockchain network, wherein the two transactions comprise (¶ [0027]) 
a first transaction, wherein a given party is a remitter with a corresponding remitter account (¶ [0027], [0031]) 
a second transaction, wherein the given party is a remittee with a corresponding remittee account (¶ [0027], [0031])
wherein the first transaction and the second transaction are performed concurrently in the blockchain network (¶ [0027]-[0031]).

Claims 3, 5, 6, 10, 12, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Van De Pavert in further view of US 20040078563 A1 (Kimes).

As per claims 3, 10, and 17, combination of Wu and Van De Pavert teach all the limitations of claims 1, 8, and 15. Wu also teaches, 
wherein the remitter account further comprises a primary balance recorded as a primary balance commitment, and the method further comprises (¶ [0031]),
submitting the recharging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0031]).
Combination of Wu and Van De Pavert do not explicitly teach, however, Kines teaches, creating a recharging transaction, wherein the recharging transaction comprises a second asset amount commitment with at least one specified value and a corresponding recharging number, and a second RP used to prove that the primary balance is not less than a recharging amount, wherein the recharging amount is a weighted sum of an asset amount corresponding to the second asset amount commitment with the at least one specified value and the corresponding recharging number (¶ [0030]), 
increasing a total number corresponding to the second asset amount commitment with the at least one specified value in the remitter account by the corresponding recharging number after the recharging transaction is completed and decreasing the primary balance of the remitter account by the weighted sum of the second asset amount commitment with the at least one specified value and the corresponding recharging number after the recharging transaction is completed (¶ [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replenish transaction asset of Kimes in the range proof based blockchain transaction system of Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and because replenishing transaction asset improves transaction completion by preventing transaction rejection when collateral depletes.

As per claims 5 and 12, combination of Wu and Van De Pavert teach all the limitations of claims 1 and 8. Wu also teaches,
generating a primary balance remittance transaction based on a primary balance transaction amount between the remitter and the remittee, wherein the primary balance remittance transaction comprises a primary balance transaction amount commitment corresponding to the primary balance transaction amount, and a second RP used to prove that the primary balance transaction amount is non-negative and not greater than a primary balance recorded as a primary balance commitment (¶ [0018], [0027], [0031]), 
submitting the primary balance remittance transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0027], [0031]),
deducting the primary balance transaction amount commitment from the primary balance after the primary balance remittance transaction is completed and increasing the revenue balance of the remittee account by the primary balance transaction amount commitment after the primary balance remittance transaction is completed (¶ [0018], [0027], [0031]).

As per claims 6, 13, and 19, combination of Wu and Van De Pavert teach all the limitations of claim 1. Wu also teaches, 
submitting the recharging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0027], [0031]),

Wu does not explicitly teach, however, Kines teaches, 
creating a recharging transaction, wherein the recharging transaction comprises a second asset amount commitment with at least one specified value and a recharging number, and a second RP used to prove that the revenue balance of the remitter account is not less than a recharging amount, wherein the recharging amount is a weighted sum of an asset amount corresponding to the second asset amount commitment with the specified value and the recharging number (¶ [0030]),
increasing a total number in the remitter account corresponding to the second asset amount commitment with the specified value by the recharging number after the recharging transaction is completed and decreasing the revenue balance of the remitter account by the weighted sum of the asset amount commitment with the at least one specified value and the recharging number after the recharging transaction is completed (¶ [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replenish transaction asset of Kimes in the range proof based blockchain transaction system of Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and because replenishing transaction asset improves transaction completion by preventing transaction rejection when collateral depletes.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Van De Pavert in view of Kimes in further view of US 20190197615 A1 (Manohar).

As per claims 4, 11, and 18, combination of Wu, Van De Pavert, and Kines teach all the limitations of claims 1 and 3. Wu also teaches, 
submitting the merging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0027], [0031]),

Wu does not explicitly teach, however, Manohar teaches, creating a merging transaction comprising a second asset amount commitment with at least one specified value and a corresponding merging number (¶ [0040]),
decreasing a total number in the remitter account corresponding to the asset amount commitment with the at least one specified value by the corresponding merging number after the transaction is completed, increasing a primary balance recorded as a primary balance commitment by a merging amount commitment after the merging transaction is completed or the revenue balance of the remitter account is cleared after the merging transaction is completed, and increasing the primary balance of the remitter account by a corresponding revenue balance commitment after the merging transaction is completed; and the merging amount commitment is a weighted sum of the second asset amount commitment with the at least one specified value and the corresponding merging number (¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide combined funds transaction of Manohar in the range proof based blockchain transaction system of Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and because combined funds transaction improves transaction completion by preventing transaction rejection when collateral depletes and combined resources are provided to complete the transaction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692